








Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT




Wachovia Bank, National Association

301 South Tryon Street

Charlotte, North Carolina  28202

(Hereinafter referred to as "Bank")




Think Partnership Inc., a Nevada corporation

15550 Lightwave Drive, 3rd Floor

Clearwater, Florida  37760

(Hereinafter referred to as "Borrower")




This Loan Agreement (as amended, restated, supplemented or modified from time to
time, the “Agreement”) is entered into as of February 27, 2008 (the “Closing
Date”) between Bank and Borrower.  This Agreement is an amendment and
restatement of that certain Loan Agreement dated as of January 19, 2006 between
Bank and Borrower (as amended, restated, supplemented or modified prior to the
date hereof, the “Existing Loan Agreement”).  

This Agreement applies to the loan or loans (individually and collectively, the
"Loan") evidenced by the Amended and Restated Revolving Credit Promissory Note,
as of the date hereof (as amended, restated, supplemented or modified from time
to time, the “Revolving Credit Note”) and the Amended and Restated Term
Promissory Note, as of the date hereof (as amended, restated, supplemented or
modified from time to time, the “Term Note”; collectively with the Revolving
Credit Note, the "Note"), the standby letters of credit issued hereunder (each,
a "Letter of Credit" and collectively, the "Letters of Credit") and all Loan
Documents.  The terms "Loan Documents" and "Obligations," as used in this
Agreement, are defined in the Note.  All capitalized terms used and not defined
herein shall have the meanings assigned thereto in the other Loan Documents.
 All terms that are used but not otherwise defined in any of the Loan Documents
shall have the definitions provided in the Uniform Commercial Code.




Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:




LETTERS OF CREDIT.  Upon the request of Borrower, Bank shall issue standby
Letters of Credit; provided, that Bank shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, the aggregate
principal balance outstanding under the Revolving Credit Note, plus the
aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit, plus the aggregate amount of unreimbursed drawings under all Letters of
Credit at any one time exceeds the Maximum Availability under the Revolving
Credit Note, and further provided, no standby Letter of Credit shall have an
expiration date beyond February 27, 2011 (the “Maturity Date”).  Bank's
obligation to issue Letters of Credit shall terminate if Borrower is in default
(however denominated) under the Note or the other Loan Documents, or in any
case, if not sooner terminated, on the Maturity Date.  All existing Letters of
Credit under the Existing Loan Agreement shall be deemed to have been issued
pursuant hereto, and from and after the date hereof shall be subject to and
governed by the terms and conditions hereof.




LETTER OF CREDIT FEES.  Borrower shall pay to Bank, at such times as Bank shall
require, Bank's standard fees in connection with Letters of Credit, as in effect
from time to time,  including an additional fee equal to the Interest Rate (as
defined in the Revolving Credit Note) per annum on the face amount of each
standby Letter of Credit, payable annually, in advance, for so long as such
Letter of Credit is outstanding.




REPRESENTATIONS.  Borrower represents on the date hereof and on the date of any
Advance (as defined in the Note) that:  Accurate Information.  All information
furnished to Bank was, at the time furnished, complete and correct in all
material respects.  Any such information relating to Borrower's and its
Subsidiaries’ financial condition accurately reflects Borrower's and its
subsidiaries’ financial condition as of the date(s) thereof, (including all
contingent liabilities of every type), and Borrower further represents that its
financial condition has not changed materially or adversely since the date(s) of
such documents.  Authorization; Non-Contravention.  The execution,





--------------------------------------------------------------------------------

delivery and performance by Borrower and Guarantors of this Agreement and other
Loan Documents to which it is a party are within its power, have been duly
authorized as may be required and, if necessary, by making appropriate filings
with any governmental agency or unit and are the legal, binding, valid and
enforceable obligations of Borrower and Guarantors; and do not (i) contravene,
or constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law, a violation of the organizational
documents of Borrower or Guarantors, or a default under any agreement, judgment,
injunction, order, decree or other instrument binding upon or affecting Borrower
or Guarantors, (ii) result in the creation or imposition of any lien (other than
the lien(s) created by the Loan Documents) on any of Borrower's assets or
Guarantor’s assets, or (iii) give cause for the acceleration of any obligations
of Borrower or any of it subsidiaries to any other creditor.  Asset Ownership.
 Borrower and Guarantors have good and marketable title to all of the properties
and assets reflected on the balance sheets and financial statements supplied to
Bank by Borrower, and all such properties and assets are free and clear of
mortgages, security deeds, pledges, liens, charges, and all other encumbrances,
except: (a) liens for taxes, assessments and other governmental charges or
levies (excluding any lien imposed pursuant to any of the provisions of ERISA)
not yet due or as to which the period of grace (not to exceed thirty (30) days),
if any, related thereto has not expired or which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP, (b) liens existing on any property or asset prior to
the acquisition thereof by Borrower or any Guarantor (as defined in the guaranty
agreement of even date herewith by and among the domestic subsidiaries of
Borrower and Bank, the " Guaranty Agreement " ) or existing on any property or
asset of any entity that becomes a Guarantor after the date of consummation of
such acquisition prior to the time such entity becomes a Guarantor, (c) liens in
favor of Bank and (d) as otherwise disclosed to Bank by Borrower in writing and
approved by Bank (collectively, "Permitted Liens").  Discharge of Liens and
Taxes.  Borrower and Guarantors have duly filed, paid and/or discharged all
taxes or other claims that may become a lien on any of its property or assets,
except to the extent that such items are being appropriately contested in good
faith and an adequate reserve for the payment thereof is being maintained.
 Sufficiency of Capital.  On and as of the Closing Date and after giving effect
to all indebtedness being incurred or assumed and liens created by the Loan
Agreement in connection therewith and on and as of the date of each Advance and
after giving effect thereto (a) the sum of the assets, at a fair valuation on a
going concern basis, of Borrower and its subsidiaries taken as a whole will
exceed its debts; (b) Borrower and its subsidiaries taken as a whole has not
incurred and does not intend to incur, and does not believe it will incur, debts
beyond its ability to pay as these debts mature; and (c) Borrower and its
subsidiaries taken as a whole will have sufficient capital with which to conduct
its business.  Compliance with Laws.  Borrower represents that Borrower and any
subsidiary and affiliate of Borrower and any Guarantor are in compliance in all
respects with all federal, state and local laws, rules and regulations
applicable to its properties, operations, business, and finances, including,
without limitation, any federal or state laws relating to liquor (including 18
U.S.C. § 3617, et seq.) or narcotics (including 21 U.S.C. § 801, et seq.) and/or
any commercial crimes; all applicable federal, state and local laws and
regulations intended to protect the environment; and the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), if applicable.  None of
Borrower, or any subsidiary or affiliate of Borrower or any Guarantor is a
Sanctioned Person or has any of its assets in a Sanctioned Country or does
business in or with, or derives any of its operating income from investments in
or transactions with, Sanctioned Persons or Sanctioned Countries in violation of
economic sanctions administered by OFAC.  The proceeds from the Loan will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Country. “OFAC” means
the U.S. Department of the Treasury’s Office of Foreign Assets Control.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.shtml, or as
otherwise published from time to time. “Sanctioned Person” means (i) a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.  Organization and Authority.  Each
corporation, partnership or limited liability company of Borrower and it
subsidiaries, as applicable, is duly created, validly existing and in good
standing under the laws of the state of its organization, and has all powers,
governmental licenses, authorizations, consents and approvals required to
operate its business as now conducted.  Each corporation, partnership or limited
liability company of Borrower and its subsidiaries, as applicable, is duly
qualified, licensed and in good standing in each jurisdiction where
qualification or licensing is required by the nature of its business or the
character and location of its property, business or customers, except to the
extent that failure to qualify or be licensed, as the case may be, in the
aggregate, would have a material adverse effect on the business, financial
position, results of operations, properties or prospects of Borrower and
Guarantors.  No Litigation.  Except as set forth on Schedule 1 hereto, there are
no pending or threatened suits, claims or demands against Borrower and





2




--------------------------------------------------------------------------------

Guarantors that have not been disclosed to Bank by Borrower in writing, and
approved by Bank.  Financial Condition of Borrower.  The financial statements
which Borrower has submitted to Bank to induce it to make the Loan are correct
and complete, and fairly present the financial condition of the Borrower and its
subsidiaries on the dates thereof and the results of its operations for the
periods then ended.  No Default.  Borrower and Guarantors are not in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which each is a party,
except for defaults that would not normally be expected to have a material
adverse effect on Borrower’s financial condition or results of operations.  To
Borrower's knowledge, no default has occurred under any Permitted Liens.
  ERISA.  Each employee pension benefit plan, as defined in ERISA, maintained by
Borrower meets, as of the date hereof, the minimum funding standards of ERISA
and all applicable regulations thereto and requirements thereof, and of the
Internal Revenue Code of 1986, as amended.  No "Prohibited Transaction" or
"Reportable Event" (as both terms are defined by ERISA) has occurred with
respect to any such plan.




AFFIRMATIVE COVENANTS.  Borrower agrees that from the date hereof and until
final payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will, and will cause each Guarantor to:  Access to Books and
Records.  Allow Bank, or its agents, during normal business hours, access to the
books, records and such other documents of Borrower and the Guarantors as Bank
shall reasonably require, and allow Bank to inspect, audit and examine the same
and to make extracts therefrom and to make copies.  Such access and inspection
after the occurrence and during the continuance of a Default (as defined in the
Note) at Borrower’s own reasonable cost and expense.   Business Continuity.
 Conduct its business in substantially the same manner as such business is now
and has previously been conducted, subject to the provisions set forth in the
Negative Covenants subparagraph entitled "Permitted Acquisitions".  Certificate
of Full Compliance.  Deliver to Bank, with the financial statements required
herein, a certification by Borrower's Chief Financial Officer that Borrower and
Guarantors are in full compliance with the Loan Documents.  Compliance with
Other Agreements.  Comply with all terms and conditions contained in this
Agreement, and any other Loan Documents, and swap agreements, if applicable, as
defined in the 11 U.S.C. § 101, as in effect from time to time.  Estoppel
Certificate.  Furnish, within 15 days after request by Bank, a written statement
duly acknowledged of the amount due under the Loan and identifying each
outstanding Letter of Credit, if any, and whether offsets or defenses exist
against the Obligations.  Insurance.  Maintain adequate insurance coverage with
respect to its properties and business against loss or damage of the kinds and
in the amounts customarily insured against by companies of established
reputation engaged in the same or similar businesses including, without
limitation, commercial general liability insurance, workers compensation
insurance, and business interruption insurance.  Maintain Properties.  Maintain,
preserve and keep its property in good repair, working order and condition,
making all replacements, additions and improvements thereto necessary for the
proper conduct of its business, unless prohibited by the Loan Documents.  Notice
of Default and Other Notices.  (a) Notice of Default.  Furnish to Bank
immediately upon becoming aware of the existence of any condition or event which
constitutes a Default (as defined in the Loan Documents) or any event which,
upon the giving of notice or lapse of time or both, may become a Default,
written notice specifying the nature and period of existence thereof and the
actions which Borrower and the Guarantors are taking or propose to take with
respect thereto.  (b) Other Notices.  Promptly notify Bank in writing of (i) any
material adverse change in Borrower’s or any of the Guarantors’ financial
condition or its business; (ii) any default under any material agreement,
contract or other instrument to which it is a party or by which any of its
properties are bound, or any acceleration of the maturity of any indebtedness
owing by Borrower or any of the Guarantors; (iii) any material adverse claim
against or affecting Borrower or any of the Guarantors or any part of their
respective properties; (iv) the commencement of, and any material determination
in, any litigation with any third party or any proceeding before any
governmental agency or unit affecting Borrower or any of the Guarantors; (v) at
least 30 days prior thereto, any change in Borrower's or any of the Guarantors’
names or address as shown above; and (vi) any change in Borrower's or any of the
Guarantors’ structure.  Other Financial Information.  Deliver promptly such
other information regarding the operation, business affairs, and financial
condition of Borrower and the Guarantors which Bank may reasonably request.
 Payment of Debts.  Pay and discharge when due, and before subject to penalty or
further charge, and otherwise satisfy before maturity or delinquency, all
obligations, debts, taxes, and liabilities of whatever nature or amount, except
those which Borrower or the Guarantors in good faith dispute.  Reports and
Proxies.  Deliver to Bank, promptly, a copy of all financial statements,
reports, notices, and proxy statements, sent by Borrower to stockholders, and
all regular or periodic reports required to be filed by Borrower with any
governmental agency or authority.  Additional Subsidiaries.  Within forty-five
(45) days after the creation or acquisition of (i) any domestic subsidiary (any
such subsidiary, a “New Domestic Subsidiary”) of Borrower or Guarantor
(including in connection with any Permitted Acquisition), cause to be executed
and delivered to Bank (A) a duly executed joinder agreement in form and
substance reasonably satisfactory to Bank joining such New





3




--------------------------------------------------------------------------------

Domestic Subsidiary to the Guaranty Agreement and the Security Agreement
(together with updated schedules thereto), (B) favorable legal opinions covering
such matters consistent with opinions for this Agreement and addressed to Bank
in form and substance reasonably satisfactory to Bank with respect to such
joinder agreement, (C) original stock or other certificates and stock or other
transfer powers evidencing the ownership interests of Borrower or such
Guarantor, as applicable, in such Domestic Subsidiary, and (D) any other
documents and certificates as may be reasonably requested by Bank and (ii) any
first-tier foreign subsidiary (any such subsidiary, a “New Foreign Subsidiary”)
of Borrower or Guarantor (including in connection with any Permitted
Acquisition), cause the Borrower or the applicable Guarantor to deliver to Bank
(A) any Loan Documents pledging sixty-five percent (65%) of the total
outstanding capital stock (or other ownership interest) of such New Foreign
Subsidiary and a consent thereto executed by such New Foreign Subsidiary
(including, without limitation, if applicable, original stock certificates (or
the equivalent thereof pursuant to the applicable laws and practices of any
relevant foreign jurisdiction) evidencing the capital stock (or other ownership
interest) of such New Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof) and (B) any other documents and certificates as may be reasonably
requested by Bank.




Ownership of Guarantors.  Borrower shall own and shall maintain ownership of
100% of the capital stock, voting interests and ownership interests in each of
the Guarantors.  Swap Agreements.  Execute swap agreements with Bank (or another
counterparty reasonably satisfactory to Bank) with respect to the floating
interest rate exposure under the Term Note with a duration of at least to the
Maturity Date and an aggregate notional principal amount no less than $5,000,000
(such that Borrower shall receive amounts necessary to pay the interest expense
due under the Loan (exclusive of default interest or other adjustments set forth
in the Loan Documents)), all in form and substance reasonably satisfactory to
the Bank.




NEGATIVE COVENANTS.  Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not, and will not permit any Guarantor to:   Change in
Fiscal Year.  Change its fiscal year.  Change of Control.  Make or suffer a
change in the Borrower’s or any Guarantor’s board of directors, such that the
members of the Borrower’s or the applicable Guarantor’s board of directors as of
the date of this Agreement fail to constitute a majority of the members of the
board; provided that any individual becoming a member of the applicable board of
directors who is nominated by the applicable board of directors shall be treated
as if he or she were a member of the board as of the date of this
Agreement. Encumbrances.  Create, assume, or permit to exist any mortgage,
security deed, deed of trust, pledge, lien, charge or other encumbrance on any
of its assets, whether now owned or hereafter acquired, other than: (i) security
interests required by the Loan Documents; (ii) liens for taxes contested in good
faith; (iii) liens accruing by law for employee benefits; (iv) Permitted Liens
or (v) acquired indebtedness to the extent permitted in the Financial Covenants
subparagraph entitled "Limitation on Debt".  Guarantees.  Guarantee or otherwise
become responsible for obligations of any other person or entity.  Permitted
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any capital stock, interests in any partnership or joint venture
except for investments by Borrower or any Guarantor in the form of acquisitions
of all or substantially all of the business or a line of business (whether by
the acquisition of capital stock, assets or any combination thereof) of any
other person if each such acquisition meets all of the following requirements
(such acquisitions being, “Permitted Acquisitions”): (a) the person to be
acquired shall be in an electronic commerce line of business; (b) evidence of
approval of the acquisition by the acquiree’s board of directors or equivalent
governing body or a copy of the opinion of counsel delivered by legal counsel to
the acquiree in connection with the acquisition which evidences such approval
shall be delivered to Bank at the time the documents referred to in the
Affirmative Covenants subparagraph entitled "Additional Subsidiaries" are
required to be delivered; (c) a description of the acquisition shall have been
delivered to Bank prior to the consummation of the acquisition; (d) Borrower or
such Guarantor, as applicable, shall be the surviving person and no change of
control under this Agreement shall have been effected thereby; (e) Borrower
shall have demonstrated to Bank pro forma compliance (as of the date of the
proposed acquisition and after giving effect thereto and any Advances made or to
be made in connection therewith) with each covenant contained in this Agreement;
provided that each of the financial covenants set forth below shall be
recomputed as of the last day of the most recently ended fiscal quarter of
Borrower as if such acquisition had occurred on the first day of such
Calculation Period (as defined below); (f) Borrower shall have delivered to Bank
such documents set forth in the Affirmative Covenants subparagraph entitled
"Additional Subsidiaries" within the period of time set forth therein; (g)
Borrower shall have delivered to Bank an updated Schedule 1 to the Security
Agreement prior to the consummation of the acquisition; (h) the person to be
acquired shall: (A) demonstrate positive EBITDA for the most recent twelve (12)
month period then ended, both prior to the acquisition and after giving effect
thereto, by providing Bank copies of the most recent financial statements and
projections, all in form and substance reasonably





4




--------------------------------------------------------------------------------

satisfactory to Bank or (B) be approved by Bank prior to the consummation of
such acquisition; and (i) Borrower shall provide such other documents and other
information as may be reasonably requested by Bank in connection with the
proposed acquisition.  Other Investments.  Purchase any stock, securities, or
evidence of indebtedness of any other person or entity except: (a) investments
in direct obligations of the United States Government and certificates of
deposit of United States commercial banks having a tier 1 capital ratio of not
less than 6%, and, then in an amount not exceeding 10% of the issuing bank's
unimpaired capital and surplus; (b) investments by Borrower or any Guarantor in:
(A) its domestic subsidiaries in existence on the date hereof or (B) any of its
domestic subsidiaries that are formed or acquired after the date hereof, so long
as Borrower complies with the Affirmative Covenants subparagraph entitled
"Additional Subsidiaries"; (c) Permitted Acquisitions; (d) accounts receivable
of Borrower or its subsidiaries arising in the ordinary course of business in
connection with the compromise or collection thereof; (e) swap agreements
permitted under the Affirmative Covenants subparagraph entitled “Swap
Agreements”; (f) investments by Borrower or any Guarantor in (i) its foreign
subsidiaries in existence on the date hereof or (ii) any of its foreign
subsidiaries that are formed or acquired after the date hereof, so long as (x)
Borrower complies with the Affirmative Convenants subparagraph entitled
“Additional Subsdiaries” and (y) Bank is notified and consents prior to any
investment in any such additional foreign subsdiaries.  Default on Other
Contracts or Obligations.  Default on any material contract with or obligation
when due to a third party or default in the performance of any obligation to a
third party incurred for money borrowed.  Judgment Entered.  Other than as
permitted under the definition of “Permitted Liens,” permit the entry of any
monetary judgment or the assessment against, the filing of any tax lien against,
or the issuance of any writ of garnishment or attachment against any property of
or debts due Borrower and its subsidiaries.  Prepayment of Other Debt.  Retire
any long-term debt entered into prior to the date of this Agreement at a date in
advance of its legal obligation to do so; provided that Borrower and any
Guarantor may make earn-out and deferred payments in connection with Permitted
Acquisitions. 




ANNUAL FINANCIAL STATEMENTS.  Borrower shall deliver to Bank, as soon as
available, but in any event within the period within which the Borrower is
required to deliver its annual report on Form 10-K under the Securities Exchange
Act of 1934 and the regulations promulgated by the U.S. Securities and Exchange
Commission thereunder for each fiscal year, audited financial statements
reflecting its operations during such fiscal year, including, without
limitation, its audited consolidated and unaudited consolidating balance sheets
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for the fiscal year then ended and prepared in accordance with
GAAP, all such consolidated financial statements being certified by Borrower’s
independent registered public accountants (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) and certified by Borrower’s Chief Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of Borrower in accordance with generally accepted accounting
principles consistently applied.




PERIODIC FINANCIAL STATEMENTS.  As soon as available, but in any event within
the period within which the Borrower is required to deliver its quarterly report
on Form 10-Q under the Securities Exchange Act of 1934 and the regulations
promulgated by the U.S. Securities and Exchange Commission thereunder for each
of the first three fiscal quarters of Borrower, its consolidated and
consolidating balance sheets of Borrower and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding date or period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by its Chief Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of Borrower
in accordance with generally accepted accounting principles consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.




COMPLIANCE CERTIFICATE.  Borrower agrees to deliver a Compliance Certificate
(each a “Compliance Certificate”) to the Bank: (a) as soon as available but in
any event within 45 days after the end of each fiscal quarter, (i) demonstrating
pro forma compliance (including calculations) by the Borrower and the Guarantors
with each covenant contained in the Financial Covenants paragraph, (ii)
demonstrating compliance with and the calculations for the determination of the
Maximum Availability in accordance with the Availability paragraph in the
Revolving Credit Note and (iii) showing the calculations for the determination
of the Applicable Margin in accordance with the Applicable Margin paragraph in
the Revolving Credit Note and (b) at such other times as Bank shall reasonably
request, in each case, in form and substance reasonably satisfactory to Bank.








5




--------------------------------------------------------------------------------

FINANCIAL COVENANTS.  Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower (for
purposes of this paragraph, the term “Borrower” shall be deemed to mean “the
Borrower and its subsidiaries (that are Guarantors) on a consolidated basis”):
Total Debt to EBITDA Ratio.   Borrower shall, at all times, maintain a Total
Debt to EBITDA Ratio of not more than 2.00 to 1.00.  This covenant shall be
calculated quarterly, on a rolling four quarters basis (the "Calculation
Period"), and with respect to any subsidiary that was not a subsidiary of
Borrower during the entirety of the Calculation Period and becomes a Guarantor
(each, a "Partial Term Subsidiary"), shall include EBITDA generated by the
Partial Term Subsidiary, including its predecessor entity (if any), during the
entirety of the Calculation Period; provided that (i) Bank shall have received:
(a) audited financial statements for such Partial Term Subsidiary for each
fiscal quarter during the applicable Calculation Period, (b) audited financial
statements as of the end of a prior fiscal year that include such Partial Term
Subsidiary’s operations for the applicable Calculation Period or (c) unaudited
financial statements reflecting such Partial Term Subsidiary’s operations for
the applicable Calculation Period that: (i) are certified as true and accurate
by the Borrower and (ii) have been reviewed and approved by Bank in its
reasonable discretion.  "Total Debt to EBITDA Ratio" shall mean the sum of all
Total Debt divided by EBITDA.  “EBITDA” shall mean the sum of earnings before
interest, taxes, depreciation and amortization (including amortization of
goodwill and other intangibles) minus any stock repurchases allowed during such
Calculation Period under the Financial Covenants subparagraph entitled “Stock
Repurchases”.  "Total Debt" shall mean, as applied to any person or entity, the
sum of all indebtedness for borrowed money, (including, without limitation,
capital lease obligations, subordinated debt (including debt subordinated to the
Bank), and unreimbursed drawings under letters of credit), or any other monetary
obligation evidenced by a note, bond, debenture or other agreement or similar
instrument of that person or entity.  Deposit Relationship.  Borrower and its
domestic subsidiaries shall maintain their primary depository account and cash
management account with Bank.  Capital Expenditures.  Borrower and Guarantors
shall not, during any fiscal year, expend on gross fixed assets (excluding the
pro forma impact of Permitted Acquisitions consummated during such fiscal year,
but including gross leases to be capitalized under generally accepted accounting
principles and leasehold improvements) an amount exceeding $2,000,000.00 in the
aggregate.  Fixed Charge Coverage Ratio.  Borrower shall, at all times, maintain
a Fixed Charge Coverage Ratio of not less than 2.50 to 1.00.  This covenant
shall be calculated quarterly for the preceding Calculation Period, and with
respect to any Partial Term Subsidiary, shall include EBITDA generated by such
Partial Term Subsidiary, including its predecessor entity (if any), during the
entirety of the Calculation Period; provided that (i) Bank shall have received:
(a) audited financial statements for such Partial Term Subsidiary for each
fiscal quarter during the applicable Calculation Period, (b) audited financial
statements as of the end of a prior fiscal year that include such Partial Term
Subsidiary’s operations for the applicable Calculation Period or (c) unaudited
financial statements reflecting such Partial Term Subsidiary’s operations for
the applicable Calculation Period that: (i) are certified as true and accurate
by the Borrower and (ii) have been reviewed and approved by Bank in its
reasonable discretion. "Fixed Charge Coverage Ratio" shall mean the sum of net
income from operations, depreciation and amortization minus all dividends,
distributions, withdrawals, stock repurchases and non-cash income divided by the
sum of all current maturities of long-term debt, capital lease obligations and
un-financed capital expenditures, in each case, as calculated in accordance with
GAAP.  Limitation on Debt.  Borrower and Guarantors shall not, directly or
indirectly, create, incur, assume or become liable for any additional
indebtedness, whether contingent or direct (other than warrants and employee
stock options or employee buy-back programs of the Borrower and Guarantors
existing as of the date hereof and disclosed in Borrower’s Form 10-Q filed for
the period ended September 30, 2007): (A) if, giving effect to such additional
debt on a pro forma basis causes the aggregate amount of Borrower's debt,
excluding obligations to Bank, to exceed $5,000,000.00 or (B) unless approved by
Bank prior to the creation, incurrence, assumption or becoming liable for any
additional indebtedness.  Additional debt shall be on substantially the same or
more favorable terms as the Loan Documents and be unsecured debt unless Bank
shall otherwise consent in writing.  Dividends and Distributions.  Borrower
shall not, during any fiscal year, declare or pay dividends or make other
similar distributions to its shareholders in an amount in excess of 50.00% of
its net income.  Said amount may be paid only after providing for the prior
satisfaction of all accrued taxes and debt service.  In no event shall Borrower
declare or pay a dividend or make any other similar distribution if there shall
exist a Default or a condition which, upon the giving of notice or lapse of time
or both, would become a Default under the Loan Documents.  Stock Repurchases.
  Borrower shall not purchase, redeem, retire or otherwise acquire, directly or
indirectly, any shares of capital stock of the Borrower (“Equity Repurchases”)
in an amount in excess of 75% of Free Cash Flow for such trailing four quarter
basis and, in any event, in an amount not to exceed $5,000,000 in the aggregate
from the Closing Date to the Maturity Date.  “Free Cash Flow” shall mean the sum
of net income, depreciation and amortization minus un-financed capital
expenditures, all as calculated in accordance with GAAP.  In no event shall
Borrower be permitted to make any Equity Repurchase hereunder if (i) there shall
exist a Default





6




--------------------------------------------------------------------------------

or a condition which, upon the giving of notice or lapse of time or both, would
become a Default under the Loan Documents and (ii) Borrower shall not be in  pro
forma compliance (as of the date of the proposed Equity Repurchase and after
giving effect thereto and any Advances made or to be made in connection
therewith) with each covenant contained in this Agreement; provided that each of
the financial covenants set forth herein shall be recomputed as of the last day
of the most recently ended fiscal quarter of Borrower as if such Equity
Repurchase had occurred on the first day of such Calculation Period.
 Calculation of EBITDA.  For the purposes of determining EBITDA for any
Calculation Period during which a Permitted Acquisition is consummated, EBITDA
shall be adjusted in a manner reasonably satisfactory to Bank to give effect to
the consummation of such Permitted Acquisition on a pro forma basis in
accordance with GAAP, as if such Permitted Acquisition occurred on the first day
of such Calculation Period.   




CONDITIONS TO CLOSING.  The obligations of Bank to close this Agreement, make
the loan and any advances and to issue any Letters of Credit pursuant to this
Agreement on the date hereof are subject to the following conditions precedent:
 Letter of Credit Documents.  Receipt by Bank of all documents required by Bank
in connection with Letters of Credit, including without limitation, applications
therefor, all in form satisfactory to Bank.  Operating Documents.  Receipt by
Bank of copies of Borrower's and each Guarantor’s by-laws, partnership
agreement, or operating agreement, certified as to completeness and accuracy by
an appropriate officer, manager or partner of Borrower.  Charter Documents.
 Receipt by Bank of copies of Borrower's and each Guarantor’s Articles of
Incorporation or Organization, as appropriate for the legal entity, and all
other charter documents of Borrower, all certified as to completeness and
accuracy by an appropriate officer, manager or partner of Borrower.  Certificate
of Good Standing.  Receipt by Bank of a certificate of the Secretary of State of
the state of Borrower’s and each Guarantor’s incorporation or organization, as
applicable, as to the good standing of Borrower and each Guarantor.  Certificate
of Incumbency.  Receipt by Bank from Borrower and Guarantors of a certificate of
an appropriate officer of Borrower and Guarantors as to the incumbency an
signatures of the officers of Borrower and Guarantors executing the Loan
Documents.  Borrowing Authorization.  Receipt by Bank of a borrowing resolution
from Borrower and Guarantors authorizing Borrower and Guarantors to enter into
the transactions contemplated herein.  Deposit Account.  Establishment by
Borrower of a demand deposit account at Bank into which advance of the loan may
be credited and from which monthly payments shall be automatically deducted in
connection with the Loan.  Additional Documents.  Receipt by Bank of such
additional supporting documents as Bank or its counsel may reasonably request.
 Opinion of Counsel.  Receipt by Bank of a written opinion of the counsel of
Borrower and Guarantors acceptable to Bank that includes confirmation of the
following:  (a) The accuracy of the representations set forth in this Agreement
in the Representations subparagraphs entitled "Authorization;
Non-Contravention"; "Compliance with Laws", and "Organization and Authority".
 (b) The Agreement and other Loan Documents have been duly executed and
delivered by Borrower and constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their terms.  (c) No registration with,
consent of, approval of, or other action by, any federal, state or other
governmental authority or regulatory body is required by law in connection with
the execution and delivery of this Agreement and the other Loan Documents, or
the extension of credit under this Agreement or the other Loan Documents, or, if
so required, such registration has been made, and such consent or approval given
or such other appropriate action taken.  (d) The loan and the interest rate
applicable to Letter of Credit reimbursement obligations are not usurious.  (e)
The Loan Documents create the priority of lien on or security interest in the
Collateral (as defined in the Loan Documents) that is contemplated by the Loan
Documents.  Commitment Fee.  Receipt by Bank of a commitment fee equal to 0.30%
times the face amount of the Note.  Swap Agreement.  Evidence that Borrower has
entered into a swap agreement as required pursuant to the Affirmative Covenants
subparagraph entitled “Swap Agreements”, in form and substance reasonably
satisfactorily to Bank.  Closing Date Compliance Certificate.  Receipt by bank
of a Closing Date Compliance Certificate, in form and substance reasonably
satisfactory to Bank.




CONDITIONS TO ALL ADVANCES.  The obligations of Bank to make any loan and any
advances and to issue any Letters of Credit pursuant to this Agreement are
subject to the satisfaction  of the following conditions precedent on the
relevant advance or issuance date: (a) The representations and warranties
contained in this Agreement and in the other Loan Documents shall be true and
correct on and as of such advance or issuance date with the same effect as if
made on and as of such date; except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date and (b) no Default shall have occurred and be
continuing: (i) on the advance date with respect to such Loan or after giving
effect to the Loans to be made on such date or (ii) on the issuance date with
respect to such Letter of Credit or after giving effect to the issuance of such
Letter of Credit on such date.





7




--------------------------------------------------------------------------------

COUNTERPARTS.  This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

AMENDMENT AND RESTATEMENT; NO NOVATION.  This Agreement constitutes an amendment
and restatement of the Existing Loan Agreement effective from and after the
Closing Date.  The execution and delivery of this Agreement shall not constitute
a novation of any indebtedness or other obligations owing to Bank under the
Existing Loan Agreement based on facts or events occurring or existing prior to
the execution and delivery of this Agreement.  On the Closing Date, the credit
facilities described in the Existing Loan Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of Borrower outstanding as
of such date under the Existing Loan Agreement shall be deemed to be loans and
obligations outstanding under the corresponding facilities described herein.













[Signature Pages Follow]





8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be executed under seal.




 

 

 

BORROWER:

 

 

 

 

[CORPORATE SEAL]

 

 

THINK PARTNERSHIP INC.

 

 

 

 

 

 

 

By:

/s/ Jody Brown

 

 

 

Name:

Jody Brown

 

 

 

Title:

Chief Financial Officer

 










 

 

 

BANK:

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ C. Douglass Riddle

 

 

 

Name:

C. Douglass Riddle

 

 

 

Title:

Senior Vice President

 















